Board of Tax Appeals, Nos. 98-A-1045 and 98-A-1087. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of the joint motion to vacate decision and judgment entry of the Board of Tax Appeals and joint motion to remand case to Board of Tax Appeals for entry of settlement,
IT IS ORDERED by the court that the motions be, and hereby are, granted, and this cause is remanded to the Board of Tax Appeals for entry of an order.
IT IS FURTHER ORDERED that the parties are to bear their respective costs herein expended; and that a mandate be sent to the Board of Tax Appeals to carry this judgment into execution; and that a copy of this entry be certified to the Board of Tax Appeals for entry.